                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION

                                   Case No. 4:21-cv-00022-M


 JTH TAX LLC d/b/a LIBERTY TAX
 SERVICE f/k/a JTH TAX, INC.,

         Plaintiff,
                                                                   ORDER
 V.

 CMB TAX SERVICE, LLC,
 JEFFREY SERBUS, AND
 CINDY SERBUS,

         Defendants.


       This matter is before the court on Plaintiffs opposed Motion for Remote Attendance [DE

26]. Plaintiffs counsel of record, who are located in Raleigh, North Carolina, request that the

court permit "national" counsel, Peter Siachos, to appear by remote means on behalf of Plaintiff

at the March 24, 2021 hearing on Plaintiffs Motion for Preliminary Injunction. The court also

construes the motion as a request for local counsel to be excused from appearing at the hearing

pursuant to Local Civil Rule 83.l(f).

       While the court recognizes that Defendants oppose the motion, this court generally finds

that requests for continuances and/or remote appearances due to obstacles created by the COVID-

19 pandemic demonstrate good cause for the request, particularly upon short notice of a required

appearance.

       Therefore, for good cause shown, the Motion is GRANTED. Mr. Siachos may appear by

video at the March 24, 2021 hearing. Instructions for appearance by video will be emailed to Mr.




           Case 4:21-cv-00022-M Document 29 Filed 03/19/21 Page 1 of 2
Siachos upon his notice of appearance before the hearing.


       SO ORDERED this        l~      day of March, 2021.




                                                   RIHARD E. MYERS!
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                               2

          Case 4:21-cv-00022-M Document 29 Filed 03/19/21 Page 2 of 2
